 

EXHIBIT 10.1

 

 

 

St. Jude medical, INC.

2007 STOCK INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AGREEMENT FOR

NON-EMPLOYEE DIRECTORS

 

This Non-Qualified Stock Option Agreement is between St. Jude Medical, Inc., a
Minnesota corporation (the “Company”), and you, the person named in the attached
Notice of Non-Qualified Stock Option Grant (the “Notice”).  This Agreement is
effective as of the date of grant set forth in the attached Notice (the “Grant
Date”).

 

The Company desires to provide you with an opportunity to purchase shares of the
Company’s Common Stock, $.10 par value (the “Common Stock”), as provided in this
Agreement in order to carry out the purpose of the St. Jude Medical, Inc. 2007
Stock Incentive Plan, as amended from time to time (the “Plan”).

 

Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:

 

1.             Grant of Option.

 

The Company hereby grants to you, effective as of the Grant Date, the right and
option (the “Option”) to purchase all or any part of the aggregate number of
shares of Common Stock set forth in the attached Notice, on the terms and
conditions contained in this Agreement and in accordance with the terms of the
Plan.  The Option is not intended to be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

2.             Exercise Price.

 

The per share purchase price of the shares subject to the Option shall be the
purchase price per share set forth in the attached Notice.

 

3.             Term of Option and Exercisability.

 

The term of the Option shall be for a period of eight years from the Grant Date,
terminating at the close of business on the expiration date set forth in the
attached Notice (the “Expiration Date”) or such shorter period as is prescribed
in Section 5 of this Agreement.  The Option shall become exercisable, or vest,
on the date or dates and in the amount or amounts set forth in the attached
Notice, subject to the provisions of Section 4 and Section 5 of this Agreement. 
To the extent the Option is exercisable, you may exercise it in whole or in
part, at any time, or from time to time, prior to the termination of the
Option. 

 

 

--------------------------------------------------------------------------------



 

 

4.             Change of Control.

 

Notwithstanding the vesting provisions contained in Section 3 above, but subject
to the other terms and conditions contained in this Agreement, from and after a
Change of Control (as defined below) the Option shall become immediately
exercisable in full.  As used herein, “Change of Control” shall mean any of the
following events:

 

(a)           the acquisition by any person, entity or “group,” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), other than the Company or any of its
Affiliates, or any employee benefit plan of the Company and/or one or more of it
Affiliates, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 35% or more of either the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding voting securities in a transaction or series of transactions
not approved in advance by a vote of at least three-quarters of the Continuing
Directors (as defined below); or

 

(b)           individuals who, as of the Grant Date, constitute the Board of
Directors of the Company (generally the “Directors” and as of the Grant Date the
“Continuing Directors”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a Director subsequent to the Grant
Date whose nomination for election was approved in advance by a vote of at lease
three-quarters of the Continuing Directors (other than a nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened solicitation with respect to the election or removal of the Directors
of the Company, as such terms are used in Rule 14a-11 of Regulation 14A under
the Exchange Act) shall be deemed to be a Continuing Director; or

 

(c)           the approval by the shareholders of the Company of a
reorganization, merger, consolidation, liquidation or dissolution of the Company
or of the sale (in one transaction or a series of related transactions) of all
or substantially all of the assets of the Company other than a reorganization,
merger, consolidation, liquidation, dissolution or sale approved in advance by a
vote of at least three-quarters of the Continuing Directors; or

 

(d)           the first purchase under any tender offer or exchange offer (other
than an offer by the Company or any of its Affiliates) pursuant to which shares
of Common Stock are purchased; or

 

(e)           at least a majority of the Continuing Directors determines in
their sole discretion that there has been a change in control of the Company.

 

5.             Effect of Termination of Board Service.

 

(a)           If your board service terminates by reason of your death, the
Option may be exercised at any time within 12 months after the date of your
death, to the extent that the Option was exercisable by you on the date of
death, by your personal representatives or administrators or by any person or
persons to whom the Option has been transferred by will or the applicable laws
of descent and distribution, subject to the condition that the Option shall not
be exercisable after the Expiration Date of the Option.

 

(b)           If your board service terminates by reason of Disability, you may
exercise the Option at any time within 12 months after such termination, to the
extent that the Option was exercisable by you on the date of such termination,
subject to the condition that the Option shall not be exercisable after the
Expiration Date of the Option.  For purposes of this Section 5, “Disability”
means total and permanent disability as approved by the Committee administering
the Plan.

 

2

--------------------------------------------------------------------------------



 

 

(c)           If your board service terminates for Cause, the Option shall
terminate immediately upon such termination and shall not be exercisable
thereafter.  For purposes of this Section 5, “Cause” refers to (i) the felony
conviction of the director, (ii) the failure of the director to contest the
prosecution of a felony, or (iii) the willful misconduct, dishonesty or
intentional violation of a statute, rule or regulation by the director, any of
which in the judgment of the Company, is harmful to the business or reputation
of the Company.

 

(d)           If your board service terminates for any reason other than your
death, Disability or for Cause, you may exercise the Option after the date of
such termination of service in accordance with its terms to the extent that the
Option was exercisable by you on the date of such termination, subject to the
condition that the Option shall not be exercisable after the Expiration Date of
the Option.

 

6.             Method of Exercising Option.

 

(a)           Subject to the terms and conditions of this Agreement, you may
exercise your Option by following the procedures established by the Company from
time to time.  In addition, you may exercise your Option by written notice to
the Company as provided in Section 9(h) of this Agreement that states (i) your
election to exercise the Option, (ii) the Grant Date of the Option, (iii) the
purchase price of the shares, (iv) the number of shares as to which the Option
is being exercised and (v) the manner of payment.  The notice shall be signed by
you or the Person or Persons exercising the Option.  The notice shall be
accompanied by payment in full of the exercise price for all shares designated
in the notice.  To the extent that the Option is exercised after your death, the
notice of exercise shall also be accompanied by appropriate proof of the right
of such Person or Persons to exercise the Option.

 

(b)           Payment of the exercise price shall be made to the Company through
one or a combination of the following methods:

 

(i)            cash, in United States currency (including check, draft, money
order or wire transfer made payable to the Company); or

 

(ii)           delivery (either actual delivery or by attestation) of shares of
Common Stock acquired by you more than six months prior to the date of exercise
having a Fair Market Value on the date of exercise equal to the Option exercise
price.  You shall represent and warrant in writing that you are the owner of the
shares so delivered, free and clear of all liens, encumbrances, security
interests and restrictions, and you shall duly endorse in blank all certificates
delivered to the Company.

 

7.             Taxes.

 

You acknowledge that you will consult with your personal tax advisor regarding
the income tax consequences of exercising the Option or any other matters
related to this Agreement.  In order to comply with all applicable federal,
state, local or foreign income tax laws or regulations, the Company may take
such action as it deems appropriate to ensure that all applicable federal,
state, local or foreign payroll, withholding, income or other taxes, which are
your sole and absolute responsibility, are withheld or collected from you, if
and to the extent required by applicable law.

 

3

--------------------------------------------------------------------------------



 

 

8.             Adjustments.

 

In the event that any dividend or other distribution (whether in the form of
cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
or other securities of the Company, issuance of warrants or other rights to
purchase shares or other securities of the Company or other similar corporate
transaction or event affects the shares covered by the Option such that an
adjustment is necessary in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the attached
Notice of Non-Qualified Stock Option Grant and this Agreement, then the
Committee administering the Plan shall, in such manner as it may deem equitable,
adjust any or all of the number and type of the shares covered by the Option and
the exercise price of the Option.

 

9.             General Provisions.

 

(a)           Interpretations.  This Agreement is subject in all respects to the
terms of the Plan.  A copy of the Plan is available upon your request.  Terms
used herein which are defined in the Plan shall have the respective meanings
given to such terms in the Plan, unless otherwise defined herein.  In the event
that any provision of this Agreement is inconsistent with the terms of the Plan,
the terms of the Plan shall govern.  Any question of administration or
interpretation arising under this Agreement shall be determined by the Committee
administering the Plan, and such determination shall be final, conclusive and
binding upon all parties in interest.

 

(b)           No Rights as a Shareholder.  Neither you nor your legal
representatives shall have any of the rights and privileges of a shareholder of
the Company with respect to the shares of Common Stock subject to the Option
unless and until such shares are issued upon exercise of the Option.

 

(c)           No Right to Board Service.  Nothing in this Agreement or the Plan
shall be construed as giving you the right to continue to serve on the Company’s
Board of Directors.

 

(d)           Option Not Transferable.  Except as otherwise provided by the Plan
or by the Committee administering the Plan, the Option shall not be transferable
other than by will or by the laws of descent and distribution or to a family
member in accordance with Section 6(h)(v) of the Plan and the Option shall be
exercisable during your lifetime only by you or, if permissible under applicable
law, by your guardian or legal representative.  The Option may not be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance of the Option shall be void and
unenforceable against the Company.

 

(e)           Securities Matters.  The Company shall not be required to deliver
any shares of Common Stock until the requirements of any federal or state
securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied.

 

4

--------------------------------------------------------------------------------



 

 

(f)            Headings.  Headings are given to the sections and subsections of
this Agreement solely as a convenience to facilitate reference.  Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

 

(g)           Governing Law.  The internal law, and not the law of conflicts, of
the State of Minnesota will govern all questions concerning the validity,
construction and effect of this Agreement.

 

(h)           Notices.  You should send all written notices regarding this
Agreement or the Plan to the Company at the following address:

 

St. Jude Medical, Inc.
One St. Jude Medical Drive
St. Paul, MN 55117
Attn.: Stock Plan Administrator

 

(i)            Notice of Non-Qualified Stock Option Grant.  This Non-Qualified
Stock Option Agreement is attached to and made part of a Notice of Non-Qualified
Stock Option Grant and shall have no force or effect unless such Notice is duly
executed and delivered by the Company to you.

 

 

 

 

* * * * * * * *

 

5

--------------------------------------------------------------------------------